EXECUTION VERSION




SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
dated as of April 20, 2018,
among
FREEPORT-MCMORAN INC.,
PT FREEPORT INDONESIA,
FREEPORT-MCMORAN OIL & GAS LLC,
The Lenders Party Hereto,
The Issuing Banks Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
BNP PARIBAS,
CITIBANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
THE BANK OF NOVA SCOTIA
MUFG BANK, LTD. 
and  
BANK OF MONTREAL, CHICAGO BRANCH,
as Co-Documentation Agents,
_____________________________________________________________
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP., 
CITIBANK N.A.,
HSBC SECURITIES (USA) INC.,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
THE BANK OF NOVA SCOTIA
MUFG BANK, LTD. 
and  
BANK OF MONTREAL, CHICAGO BRANCH,
as Joint Lead Arrangers and Joint Bookrunners,
_____________________________________________________________
ABN AMRO CAPITAL USA LLC,
BBVA COMPASS,
CANADIAN IMPERIAL BANK OF COMMERCE,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
NATIXIS, NEW YORK BRANCH,
ROYAL BANK OF CANADA,
SOCIETE GENERALE
and
U.S. BANK NATIONAL ASSOCIATION 
as Senior Managing Agents







--------------------------------------------------------------------------------




1


SECOND AMENDMENT dated as of November 25, 2019 (this “Amendment”) to the
Revolving Credit Agreement dated as of April 20, 2018 (as amended by that
certain First Amendment dated as of May 2, 2019, the “Credit Agreement”) among
FREEPORT-MCMORAN INC. (“FCX”), PT FREEPORT INDONESIA (“PTFI”) and
FREEPORT-MCMORAN OIL & GAS LLC (together with FCX and PTFI, the “Borrowers”),
the Lenders from time to time party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement, as amended hereby.
WHEREAS, the Borrowers have requested that the Credit Agreement be amended (a)
to modify for a period of time the maximum Total Leverage Ratio applicable under
Section 6.06 of the Credit Agreement and (b) to effect certain other
modifications to the provisions of the Credit Agreement, in each case as set
forth herein.
WHEREAS, the Lenders party hereto constituting the Required Lenders under the
Credit Agreement and the Administrative Agent are willing to so amend the Credit
Agreement on the terms and subject to the conditions hereof.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment of the Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a) Section 1.01 of the Credit Agreement is hereby amended by revising the
definition of “Total Debt” in its entirety as set forth below:
“Total Debt” means, as of any date, the sum as of such date of (a) the aggregate
principal amount of Funded Debt of FCX and the Subsidiaries outstanding as of
such date, in the amount that would be reflected as a liability on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
provided, however, that for the avoidance of doubt, Funded Debt shall exclude
fair value adjustments under the acquisition method to book balances of
Indebtedness, plus (b), without duplication of amounts included in clause (a),
the aggregate amount of Attributable Debt of FCX and the Subsidiaries
outstanding as of such date, minus (c) the lesser as of such date of (i) (x) if
such date is prior to September 30, 2021, $1,250,000,000 and (y) if otherwise,
$2,500,000,000 and (ii) the sum of (x) the aggregate amount of Available
Domestic Cash and (y) the least of (1) $500,000,000, (2) Unrestricted CV Cash




--------------------------------------------------------------------------------



2


and (3) the aggregate amount of Indebtedness outstanding of Sociedad Minera
Cerro Verde S.A.A.
(b) Section 6.06 of the Credit Agreement is amended to read in its entirety as
set forth below:
“SECTION 6.06. Total Leverage Ratio. The Borrowers will not permit the Total
Leverage Ratio on the last day of any fiscal quarter (i) ending during the
period from and including December 31, 2019, through and including June 30,
2021, to exceed 5.25 to 1.00 and (ii) ending on or after September 30, 2021, to
exceed 3.75 to 1.00.”
SECTION 2.     Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Borrowers represents and
warrants to the Administrative Agent and the Lenders that:
(a) (x) the execution, delivery and performance by such Borrower of this
Amendment and the performance by such Borrower of the Credit Agreement, as
amended by this Amendment, are within such Borrower’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action and (y) this Amendment has been duly executed and delivered by such
Borrower and, upon the Amendment Effective Date, the Credit Agreement, as
amended hereby, will constitute a legal, valid and binding obligation of such
Borrower enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally, concepts of reasonableness and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
(b) the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the
Amendment Effective Date, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct on and as of such earlier date; and
(c) no Default has occurred and is continuing on the Amendment Effective Date
before or after giving effect to the Amendment;
SECTION 3.     Effectiveness. This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which each of the following
conditions has been satisfied:
(a) The Administrative Agent shall have executed this Amendment and shall have
received counterparts hereof duly executed and delivered by each Borrower,
Lenders constituting the Required Lenders and the Administrative Agent.
(b) The Administrative Agent shall have received an officer’s certificate
certifying the accuracy of the representations and warranties set forth in
Section 2 in form and substance reasonably satisfactory to the Administrative
Agent.




--------------------------------------------------------------------------------



3


The Administrative Agent shall notify the Borrowers and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective unless
each of the conditions set forth or referred to in this Section 3 has been
satisfied at or prior to 5:00 p.m., New York City time, on November 25, 2019 (it
being understood that any such failure of this Amendment to become effective
will not affect any rights or obligations of any Person under the Credit
Agreement).
SECTION 4. Expenses. Each Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, in each case to the extent
provided in Section 9.03(a) of the Credit Agreement.
SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.
(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 6. Indonesian Translation. This Amendment is executed in a text using
the English language and the Indonesian language (as stamped by an Indonesian
sworn translator). Both texts are the same and effective as of the execution of
this Amendment. Each of the parties hereto agrees that if there is any conflict
between the English language text and the Indonesian language text of this
Amendment, the English language text shall, to the extent permitted by
applicable law, prevail. Each of the parties hereto confirms that it has read
and understood the content and consequences of this Amendment and has no
objection if the English language text prevails in the event of any such
conflict.




--------------------------------------------------------------------------------



4


SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 8. Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.
SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
FREEPORT-MCMORAN INC.,
by /s/ Kathleen L. Quirk
 
 
 
Name: Kathleen L. Quirk
 
Title: Executive Vice President and Chief Financial Officer



PT FREEPORT INDONESIA,
by /s/ Robert R. Boyce
 
 
 
Name: Robert R. Boyce
 
Title: Treasurer



FREEPORT MCMORAN OIL & GAS LLC,
by /s/ Robert R. Boyce
 
 
 
Name: Robert R. Boyce
 
Title: Treasurer






--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually, as a Lender and as Administrative
Agent,
by /s/ James Shender
 
 
 
Name: James Shender
 
Title: Vice President












--------------------------------------------------------------------------------


LENDER SIGNATURE PAGE TO THE
SECOND AMENDMENT TO THE REVOLVING CREDIT AGREEMENT
OF FREEPORT-MCMORAN INC.




Name of Lender: Bank of America, N.A.
By /s/ Marc Ahlers
 
 
 
Name: Marc Ahlers
 
Title: Director

For any Lender requiring a second signature line:



Name of Lender:
By
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------


LENDER SIGNATURE PAGE TO THE
SECOND AMENDMENT TO THE REVOLVING CREDIT AGREEMENT
OF FREEPORT-MCMORAN INC.




Name of Lender: ____________________
By /s/ Consenting Lenders signatures on file with Administrative Agent
 
 
 
Name:
 
Title:

For any Lender requiring a second signature line:

Name of Lender: ____________________
By /s/ Consenting Lenders signatures on file with Administrative Agent
 
 
 
Name:
 
Title:




